Case 1:18-cv-01119-RB-LF Document 59-1 Filed 12/02/19 Page 1 of 8




                   EXHIBIT AA
          Case
Jade Thompson,    1:18-cv-01119-RB-LF
               Plaintiff,                        Documentet 59-1
                          v. Marietta Education Association,           Filed
                                                             al.,..., Slip    12/02/19
                                                                           Copy (2019)           Page 2 of 8


                                                                Although Plaintiff at times asserts that the Board appoints
                                                                or appointed the Union as Plaintiff’s speaker, agent, or
                  2019 WL 6336825
                                                                representative, see, e.g., Pl. Mot. Summ. J. 2, ECF No. 58-1,
    Only the Westlaw citation is currently available.
                                                                that is not accurate. Rather, once an entity has been designated
             United States District Court,
                                                                an exclusive representative, pursuant to Ohio Revised Code §
             S.D. Ohio, Eastern Division.
                                                                4117.05, Ohio law requires public employers like the Board
             Jade Thompson, Plaintiff,                          to “extend to [that] exclusive representative ... the right
                         v.                                     to represent exclusively the employees in the appropriate
  Marietta Education Association, et al., Defendants.           bargaining unit ....” O.R.C. § 4117.04(A). Thus, “[p]ursuant
                                                                to the provisions of the Act governing the designation
                   Case No. 2:18-cv-628                         of employee representatives, the Board has recognized the
                             |                                  Union as the majority-designated exclusive representative of
                    Filed: 11/26/2019                           a bargaining unit of certain public employees of the Board
                                                                for the purposes of collective bargaining under the Act,”
                                                                Stipulated Facts ¶ 9, ECF No. 59 (emphasis added), it did not
Magistrate Judge Vascura
                                                                appoint the Union as the exclusive representative.

                                                                Additionally, Plaintiff’s contention that the Union speaks for
                 OPINION AND ORDER                              her is inaccurate. As a matter of law, Ohio requires the Board
                                                                to recognize the Union as the bargaining unit’s representative
MICHAEL H. WATSON, JUDGE UNITED STATES
                                                                for purposes of collective bargaining. O.R.C. § 4117.04(A),
DISTRICT COURT
                                                                (B). The Agreement also states that the Board recognized
 *1 Jade Thompson (“Plaintiff”) sues the Marietta Education     the Union as the bargaining agent for the members of the
Association (“the Union”) and Marietta Board of Education       bargaining unit. CBA § 1.01, ECF No. 1-1. Thus, the Court
(“the Board”) (collectively, “Defendants”) under 42 U.S.C.      concluded in its prior Opinion and Order that “although the
§ 1983. She argues that Ohio Revised Code §§ 4117.04–05         Union represents Plaintiff, and in that representation ‘speaks
are unconstitutional. The Court denied Plaintiff’s motion for   for her,’ realistically, it is speaking for the bargaining unit
a preliminary injunction, Op. and Order, ECF No. 52, and        members as a collective rather than purporting to espouse
Plaintiff, the Union, and the Board now all move for summary    specific views for any individual bargaining unit member.”
judgment. ECF Nos. 56, 57, 58. For the following reasons,       Op. and Order 19, ECF No. 52; cf. Reisman v. Associated
the Court GRANTS the Union’s and the Board’s motions and        Faculties of Univ. of Maine, 939 F.3d 409, 412–13 (1st Cir.
DENIES Plaintiff’s motion.                                      2019) (concluding same when interpreting similar statute).
                                                                Plaintiff’s argument that Ohio law or the Agreement should be
                                                                interpreted as meaning that the Union’s speech is attributable
                                                                to each individual bargaining unit member (as opposed to
                         I. FACTS
                                                                the bargaining unit as a collective), or that they should be
The pertinent facts of this case were recited in the Court’s    interpreted as appointing the Union as Plaintiff’s personal
prior Opinion and Order, ECF No. 52. The Court adds,            agent or representative (as opposed to the bargaining unit’s
however, the following relevant facts.                          agent or representative), is unpersuasive and does not change
                                                                the Court’s prior legal conclusion. And, as a factual matter,
The Collective Bargaining Agreement (“Agreement”) that          Plaintiff has not offered evidence that anyone perceives the
was in effect at the time this lawsuit was filed has been       Union’s speech as attributable to her as an individual. On
replaced by a successor Collective Bargaining Agreement         the other hand, since the Court issued its Opinion and Order
(“Successor Agreement”). Both the Agreement and the             denying Plaintiff’s motion for a preliminary injunction, the
Successor Agreement are governed by the challenged              Board has submitted additional evidence showing that the
portions of Ohio law. Stipulated Facts ¶ 12, ECF No. 59.        Superintendent of the Marietta City School District “make[s]
No party suggests the Successor Agreement varies from the       no assumption or conclusion that the Union speaks on behalf
Agreement in any way material to this lawsuit. See id. ¶ 14.    of all teachers, or that all teachers agree with the position(s)
                                                                of the Union.” Hampton Decl. ¶ 11, ECF No. 56-1



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
          Case
Jade Thompson,    1:18-cv-01119-RB-LF
               Plaintiff,                        Documentet 59-1
                          v. Marietta Education Association,           Filed
                                                             al.,..., Slip    12/02/19
                                                                           Copy (2019)                Page 3 of 8


                                                                   scintilla of evidence in support of the nonmoving party’s
 *2 Because the parties dispute only the law or legal              position will not be sufficient; there must be evidence on
significance of certain facts, and there is no genuine dispute     which the jury reasonably could find for the nonmoving
of any material fact, 1 this case is prime for resolution via      party. Anderson, 477 U.S. at 251; see Copeland v. Machulis,
summary judgment.                                                  57 F.3d 476, 479 (6th Cir. 1995); see also Matsushita, 475
                                                                   U.S. at 587–88 (finding reliance upon mere allegations,
1                                                                  conjecture, or implausible inferences to be insufficient to
       The Court’s legal conclusion that Plaintiff’s claims are
                                                                   survive summary judgment).
       precluded by Knight renders it unnecessary to resolve the
       parties’ disputes over the accuracy of certain assertions
       contained in Plaintiff’s statement of facts. By way         Here, the parties have filed cross-motions for summary
       of example and not limitation, the parties dispute the      judgment. Each party, as a movant for summary judgment,
       accuracy of Plaintiff’s statement that the Union “is        bears the burden of establishing that no genuine issue of
       entitled to participate in the adjustment process” during   material fact exists and that he or she is entitled to a judgment
       the adjustment of a grievance or Plaintiff’s explanation    as a matter of law. The fact that one party fails to satisfy
       of the Union’s role in teacher evaluation procedures. See   that burden on his or her own Rule 56 motion does not
       Pl. Mot. Summ. J. 3–4 (fact section), ECF No. 58-1; Bd.     automatically indicate that the opposing party or parties has
       Resp. 5–7, ECF No. 63; Union Resp. 1–2, ECF No. 64.         satisfied the burden and should be granted summary judgment
       In any event, they are not material facts.                  on the other motion. In reviewing cross-motions for summary
                                                                   judgment, courts should “evaluate each motion on its own
                                                                   merits and view all facts and inferences in the light most
              II. STANDARD OF REVIEW
                                                                   favorable to the non-moving party.” Wiley v. United States, 20
Summary judgment is appropriate “if the movant shows that          F.3d 222, 224 (6th Cir. 1994). “The filing of cross-motions for
there is no genuine dispute as to any material fact and the        summary judgment does not necessarily mean that the parties
movant is entitled to judgment as a matter of law.” FED.           consent to resolution of the case on the existing record or that
R. CIV. P. 56(a). The movant has the burden of establishing        the district court is free to treat the case as if it was submitted
that there are no genuine issues of material fact, which           for final resolution on a stipulated record.” Taft Broad. Co.
may be accomplished by demonstrating that the nonmoving            v. United States, 929 F.2d 240, 248 (6th Cir. 1991) (quoting
party lacks evidence to support an essential element of its        John v. State of La. (Bd. of Trs. for State Colls. & Univs.),
case. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986);       757 F.2d 698, 705 (5th Cir. 1985)). The standard of review
Barnhart v. Pickrel, Schaeffer & Ebeling Co., 12 F.3d 1382,        for cross-motions for summary judgment does not differ from
1388–89 (6th Cir. 1993). To avoid summary judgment, the            the standard applied when a motion is filed by one party to
nonmovant “must do more than simply show that there is             the litigation. Taft Broad., 929 F.2d at 248.
some metaphysical doubt as to the material facts.” Matsushita
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986); accord Moore v. Philip Morris Cos., 8 F.3d 335,                                    III. ANALYSIS
340 (6th Cir. 1993). “[S]ummary judgment will not lie if
the dispute about a material fact is ‘genuine,’ that is, if the     *3 The Court denied Plaintiff’s request for a preliminary
evidence is such that a reasonable jury could return a verdict     Injunction primarily because it found that she was unlikely
for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,         to succeed on the merits of her claim. Op. and Order 6–21,
477 U.S. 242, 248 (1986).                                          ECF No. 52. Specifically, the Court concluded that Plaintiff’s
                                                                   claims were likely foreclosed by the Supreme Court’s opinion
In evaluating a motion for summary judgment, the evidence          in Minnesota Bd. for Community Colleges v. Knight, 465 U.S.
must be viewed in the light most favorable to the nonmoving        271, 283 (1984).
party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–
59 (1970); see Reeves v. Sanderson Plumbing Prods., Inc.,          Upon thorough review of the summary judgment briefing,
530 U.S. 133, 150 (2000) (stating that the court must draw         the Court concludes that the parties have not presented
all reasonable inferences in favor of the nonmoving party          any factual issue in need of resolution. Further, nothing in
and must refrain from making credibility determinations or         the briefing undermines the Court’s prior legal conclusion
weighing evidence). Furthermore, the existence of a mere           that Plaintiff’s compelled speech and compelled association



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
          Case
Jade Thompson,    1:18-cv-01119-RB-LF
               Plaintiff,                        Documentet 59-1
                          v. Marietta Education Association,           Filed
                                                             al.,..., Slip    12/02/19
                                                                           Copy (2019)               Page 4 of 8


claims were likely foreclosed by the Supreme Court’s
decision in Knight. Accordingly, the Court affirms the                • Id. at 2 (stating the Union “treats this motion as a request
analysis contained in its prior Opinion and Order, ECF No.               to end collective bargaining or open it up to multiple
52, and now conclusively finds that Plaintiff’s claims are               competing unions, but that is not what [Plaintiff] seeks.
precluded by Supreme Court precedent. There is no utility                She simply requests that the Union stop speaking on her
in repeating the Court’s entire analysis here and, instead, the          behalf as her ‘representative.’ The Union may continue
Court adopts that analysis herein. Notwithstanding that, the             speaking, and it may continue negotiating terms and
Court offers the following additional observations.                      conditions of employment and other policy concessions
                                                                         with the board. Likewise, the Board may continue to
                                                                         negotiate with the Union the terms and conditions of
   A. Plaintiff Waived her Argument that Ohio Law                        employment that it offers to its employees and continue
   Restricts her Right to Speak, Associate, and Petition the             to apply the terms of its collective-bargaining agreement
   Government (Compl. ¶ 116, ECF No. 1).                                 to all bargaining-unit members.” (emphasis added));
In her motion for summary judgment, Plaintiff argues that
Ohio’s “exclusive-representation scheme burdens the First             *4 • Id. at 11 (“She does not request to be heard or, for
Amendment rights of the Plaintiff, Jade Thompson, and other            that matter, for the Union not to be heard.”);
non-members by binding the Board indefinitely to negotiate
                                                                      • Id. at 12 (“[G]ranting the relief here will ... not prevent
with the Union to the exclusion of non-members.” Pl. Mot.
                                                                         the Union from continuing to bargain with the Board or
Summ. J. 2, ECF No. 58-1; see also id. at 13–17. Plaintiff
                                                                         require the Board to bargain with [Plaintiff].”);
states that this argument “was not presented at the preliminary
injunction stage, [but] it is pleaded in her Complaint and            • Id. at 13 (“[Plaintiff] does not challenge the State’s policy
remains part of this case.” Pl. Mot. Summ. J. 12, ECF No.                of negotiating terms of employment and other matters
58-1 (record citations omitted).                                         with an organization that has won the majority support of
                                                                         employees—the State, after all, is free to discuss matters
But Plaintiff did not merely fail to address this argument at the        of policy with whomever it pleases.”);
preliminary injunction stage or fail to support it with sufficient
evidence to warrant the grant of a preliminary injunction. 2          • Id. at 14 (“[Plaintiff] is not asking for the end of majority
Rather, the Court found that Plaintiff affirmatively waived her          rule in the workplace and a court-imposed system
argument that Ohio Revised Code § 4117.04(A) violates her                of competing unions or multiple collective-bargaining
right to speak, associate, and petition the government. Op.              agreements.”);
and Order 5, ECF No. 52; id. at n.8. Indeed, the instances of
                                                                      • Id. at 14–15 (A preliminary injunction “would not
waiver are numerous:
                                                                        prevent the state from applying a single set of terms
  • Mot. Prelim. In. 8, ECF No. 15-1 (conceding that “the               to all its employees, or from engaging in collective
    government has no obligation to listen to the views of              bargaining with the Union, or from listening to the
    any such person or organization.” (citing Knight, 465               Union at collective-bargaining sessions. If would not
    U.S. at 283));                                                      compel the State to listen to [Plaintiff] and other non-
                                                                        members. Under Knight, the state has no obligation
  • Id. at 11 (representing that Plaintiff’s “claim is not that she     to give [Plaintiff] an equal say in policy, and nothing
     or an organization with which she chooses to associate             prevents the state from applying the terms and conditions
     has a right to participate in a bargaining session, but that       of employment it arrives at with the Union to all its
     she cannot be compelled to associate with the Union                employees ....”);
     through its advocacy as her representative or agent.”);
                                                                      • Id. at 15 (“[T]he Board can recognize the Union as
  • Reply to Mot. Prelim. Inj. 1–2, ECF No. 35 (“Knight ...             speaking for its own members, even while applying
     rejected a claim to the right by non-union members to              terms arrived at through negotiation with the Union to
     be heard by the government, which is not the right this            all public employees within a bargaining unit—just as it
     motion seeks to vindicate.”);                                      does today.”);




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
          Case
Jade Thompson,    1:18-cv-01119-RB-LF
               Plaintiff,                        Documentet 59-1
                          v. Marietta Education Association,           Filed
                                                             al.,..., Slip    12/02/19
                                                                           Copy (2019)                   Page 5 of 8


                                                                          heard anything about how the union needs to speak for
  • Id. at 18 (“Such an injunction would not affect wages                 her.” (emphasis added));
     or benefits under the Agreement, the Union’s right
     to bargain over terms and conditions governing all                 • Id. at 38 (“She doesn’t want those words put in her mouth
     bargaining-unit members (including [Plaintiff] ), or the              as opposed to any type of right of access or right for her
     Board’s right to negotiate with a single union.”);                    to participate in some type of proceeding with the school
                                                                           board.”); and
  • Tr. Prelim. Inj. Hrg. 4–5, ECF No. 43 (“I’d like to begin
     by clarifying what it is that we’re challenging and what           • Id. (“[T]he injury to the defendants in this instance
     it is that we’re not. We have no objection to Ohio law               would be negligible. Again, I haven’t heard any of that
     recognizing a labor union as an exclusive bargaining                 connection as to how this affects their operations ....”).
     partner of a school board or school district. That’s
     fine. We’re not claiming that a school board has to            2        Thus, Plaintiff’s affirmative waiver of the argument and
     negotiate with other labor unions or other organizations.               express advocacy for relief that is entirely inconsistent
     We’re not even claiming that [Plaintiff] has a right to be              with the argument she attempts to raise now renders
     heard by the school board. Maybe it should do that but                  the cases Plaintiff cites inapposite. See United States v.
     we recognize that the First Amendment doesn’t require                   Certain Land Situated in City of Detroit, 76 F.3d 380,
     that. What we’re challenging is the appointment of the                  380 n.1 (6th Cir. Jan. 23, 1996) (“Failure to present ...
     union as her representative.” (emphasis added));                        evidence in support of ... request for a preliminary
                                                                             injunction does not amount to a waiver of ... argument
  • Id. at 8 (“But again, we’re not challenging the exclusive                at a later stage in the litigation.”); William G. Wilcox,
     aspect of the union’s role here. What we’re challenging                 D.O., P.C. Emp. Defined Ben. Pension Trust v. United
     Is its representational role.”);                                        States, 888 F.2d 1111 (6th Cir. 1989) (finding district
                                                                             court erred in granting summary judgment based solely
  • Id. at 16 (“[Plaintiff] is not claiming that she has any                 on its conclusion that its earlier denial of motion for
     right to appear at collective bargaining sessions or that               preliminary injunction constituted the law of the case
     she has a right to participate at every single grievance                vis-à-vis the merits of the lawsuit); Certified Restoration
     proceeding. All she’s saying is that she doesn’t want the               Dry Cleaning Network, LLC. v. Tenke Corp., 511 F.3d
                                                                             535 (6th Cir. 2007) (finding district court erred in
     board to recognize the union as speaking for her.”);
                                                                             concluding plaintiff was unlikely to succeed on the
  *5 • Id. at 33–34 (“We are not seeking to open up any                      merits of its claim and should have granted a preliminary
   additional avenues for [Plaintiff] to have her say ....                   injunction based on the evidence presented). Although
                                                                             she referred only to her “motion” in several of the quoted
   She has not claimed the right to be heard. She has not
                                                                             examples above, when read in the proper context, it is
   claimed the right to participate in collective bargaining
                                                                             clear that Plaintiff was arguing that (notwithstanding her
   or anything of that sort.”);
                                                                             Complaint) her position of this case was one in which she
                                                                             did not challenge exclusive representation and limited
  • Id. at 34 (“In our view, the labor union, as well as the
                                                                             her challenge solely to the designation of that exclusive
     board, can largely continue as they’ve been going.”);
                                                                             representative as her “representative” who spoke “for
  • Id. at 36–37 (“We’re not seeking to disrupt the                          her.”

    collective bargaining process.... I haven’t understood          Regardless of how Plaintiff frames the arguments on
    my friends who identified any particular thing that the         summary judgment, her contention that the Union’s exclusive
    union couldn’t do other than claiming to speak for her          status burdens her rights to free speech, free association, and
    that it is currently doing. In other words, there’s this very   to petition the government is directly at odds with her repeated
    broad argument on labor peace and disruption and chaos          assertions that her lawsuit does not challenge the Union’s
    and so on, but the problem is, how do you connect the           right to bargain exclusively with the State in setting the terms
    two? ... Sure, if there were multiple unions that might         of employment for all bargaining-unit members. Plaintiff has
    be a problem. If maybe there wasn’t a union at all, that        repeatedly taken the position that she simply challenges the
    perhaps could be a problem. Maybe the state has [a]             Union being deemed her “agent” or “representative,” and
    legitimate interest with respect to those things. But in        therefore speaking “on her behalf,” while it does so. As the
    terms of the union not speaking for [Plaintiff], I haven’t



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                         4
          Case
Jade Thompson,    1:18-cv-01119-RB-LF
               Plaintiff,                        Documentet 59-1
                          v. Marietta Education Association,           Filed
                                                             al.,..., Slip    12/02/19
                                                                           Copy (2019)              Page 6 of 8


Court found earlier, see, e.g., Op. and Order 5, ECF No. 52,        Sixth Circuit disagrees with this Court’s finding on waiver,
her other arguments are therefore waived.                           this Court acknowledges Plaintiff’s preservation request.

 *6 Alternatively, even if Plaintiff had not waived her
right to pursue those arguments, they are foreclosed by                B. The Court Gave Proper Deference to Knight.
Knight. See Knight, 465 U.S. at 280–90; see also id. at             The Court disagrees with Plaintiff’s contention that the
273–75 (despite Plaintiff’s attempt to distinguish Knight, the      Court’s preliminary conclusion reads “a single sentence
Minnesota scheme at issue there also involved a statutory           unnecessary to the decision [in Knight] as having done so
limitation requiring the Board to negotiate or confer only with     much work.” Pl. Mot. Summ. J. 8, ECF No. 58-1 (quoting
                                                                    Ark. Game & Fish Comm’n v. United States, 568 U.S.
the exclusive representative (if one was so selected)). 3
                                                                    23, 35 (2012)). Unlike in the cases Plaintiff cites, this
                                                                    Court did not take a “general expression[ ]” from Knight
3      Knight and this Court’s prior Opinion and Order              and “transpose[ ] [it] to other facts.” Armour & Co. v.
       also explain why Plaintiff’s argument that the Union         Wantock, 323 U.S. 126, 133 (1944). Rather, the scheme
       should be deemed to represent only bargaining unit
                                                                    of exclusive representation at issue in Knight is materially
       members who are also Union members must fail.
                                                                    indistinguishable from Ohio’s scheme. Moreover, this Court
       If that were the case, Plaintiff and other non-Union
                                                                    concludes that the same reasoning applied by the Supreme
       bargaining unit members would either be utterly unable
       to negotiate the terms of their employment (because they
                                                                    Court in Knight to decide the claims that were advanced
       were unrepresented during negotiations), or they would       in that case—not merely a single sentence unnecessary to
       have to have the corresponding right to participate in       the decision—also compels rejection of the claims Plaintiff
       negotiations on their own behalf, which right was found      raises here. In fact, this Court found that, while the exact
       lacking in Knight. Permitting the Union to “represent” all   claims Plaintiff raises here were not raised in Knight, the
       bargaining unit members (in the sense that negotiated-       claims raised in Knight and those raised by Plaintiff “are two
       for terms and conditions apply even to non-Union             sides of the same coin.” Op. and Order 16, ECF No. 52.
       members), while preserving bargaining unit members’          That conclusion makes Knight’s reasoning equally applicable
       ability to reject association with the Union (through        to Plaintiff’s claims and keeps this Court’s interpretation of
       non-membership), and protecting that right through the       Knight “within reasonable bounds.” Wantock, 323 U.S. at
       requirement of fair representation, passes constitutional
                                                                    133.
       scrutiny. Such a system of exclusive representation is
       narrowly tailored—Plaintiff’s argument would entirely
       undo exclusive representation or require Plaintiff to           C. Additional Case Law Supports the Court’s Conclusion.
       give up her job as a requirement of her choice to
                                                                     *7 The Court previously cited multiple cases that rejected,
       go unrepresented. To the extent Plaintiff argues that
                                                                    as foreclosed by Knight, the same claims Plaintiff makes here.
       a more narrowly tailored scheme would be a system
                                                                    See Op. and Order 8–9, 12–13, 15, 19, ECF No. 52. The Court
       wherein she remains bound by the terms and conditions
       bargained-for by the Union while her interests are wholly    notes that, as of this time, none of those cases have been
       unrepresented in that bargaining process, the Supreme        reversed.
       Court has suggested that such a scheme would raise
       “serious ‘constitutional questions.’ ” Janus v. Am. Fed.     In fact, the district court opinion in Reisman v. Associated
       of State, Cty., and Municipal Emps., Council 31, 138 S.      Faculties of the University of Maine, 356 F. Supp. 3d 173 (D.
       Ct. 2448, 2469 (2018) (internal citation omitted).           Maine 2018), was subsequently affirmed by the United States
Plaintiff asserts that, to the extent Knight precludes her          Court of Appeals for the First Circuit. Reisman, 939 F.3d at
arguments, Knight should be overruled. However, she also            414 (finding Janus did not undermine prior circuit precedent
acknowledges this Court’s inability to overrule Supreme             holding that Knight foreclosed such compelled speech and
Court precedent. For that reason, Plaintiff seeks to preserve       compelled association claims). Similarly, the district court
for appeal her contention that Knight should be overruled           opinion in Mentele v. Inslee, No. C15-5134-RBL, 2016 WL
if it forecloses her arguments concerning the affirmative           3017713 (W.D. Wash. May 26, 2016), was affirmed by
rights to speak, associate, and petition the government. Pl.        the United States Court of Appeals for the Ninth Circuit
Mot. Summ. J. 16, ECF No. 58-1. Although the Court                  after the issuance of this Court’s prior Opinion and Order.
finds Plaintiff has waived those arguments and finds them           Mentele v. Inslee, 916 F.3d 783, 789 (9th Cir. 2019) (“[W]e
precluded by Knight only in the alternative, in the event the       apply Knight’s more directly applicable precedent, rather than


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             5
          Case
Jade Thompson,    1:18-cv-01119-RB-LF
               Plaintiff,                        Documentet 59-1
                          v. Marietta Education Association,           Filed
                                                             al.,..., Slip    12/02/19
                                                                           Copy (2019)              Page 7 of 8


relying on the passage [Plaintiff] cites from Janus, and hold       *8 Ohio’s system of exclusive representation is narrowly
that Washington’s authorization of an exclusive bargaining         tailored to achieve that end such that it would survive even
representative does not infringe [Plaintiff’s] First Amendment     strict scrutiny. Although the scheme means that the terms of
rights.”). These subsequently issued circuit opinions lend         any bargained-for collective bargaining agreement apply to
further support to this Court’s conclusion.                        Plaintiff as a member of the bargaining unit, she remains free
                                                                   to not join the Union. O.R.C. § 4117.03(A)(1); Stipulated
Moreover, the Supreme Court has recently denied petitions          Facts ¶ 16, ECF No. 59. She remains free to “[f]orm, join,
for certiorari in Bierman, 139 S. Ct. 2043, and Mentele, 2019      assist, or participate in, or refrain from forming, joining,
WL 4921408, and those circuit decisions are therefore final.       assisting, or participating in ... any employee organization
                                                                   of [her] own choosing.” O.R.C. § 4117.03(A)(1) (emphasis
Additionally, several other opinions have since been issued        added). Moreover, the Union does not speak for Plaintiff;
that support this Court’s conclusion that Knight forecloses        it speaks for the bargaining unit of which she is a member,
Plaintiff’s claims. See O’Callaghan v. Regents of Univ. of         supra, and she remains free to voice her disagreement with
Cal., No. 2:19-cv-2289-JVS-DFM, Docket No. 69, at 9–10             the Union. Hampton Decl. ¶¶ 5–8 (and exhibits), ECF No.
(C.D. Cal. Sept. 30, 2019); Sweet v. Cal. Ass’n. of Psychiatric    56-1; Stipulated Facts ¶ 20, ECF No. 59; Pl. Mot. Summ. J.
Technicians, No. 2:19-cv-349-JAM-AC, 2019 WL 4054105               17, ECF No. 58-1 (conceding Plaintiff has “a near-absolute
(E.D. Cal. Aug. 28, 2019); Grossman v. Haw. Gov. Emps.             right to speak out [herself] on matters of public concern and to
Ass’n/AFSOME Local 152, 382 F. Supp. 3d 1088 (D. Haw.              join alternative labor organizations, just like [she] may enter
2019); Babb v. Cal. Teachers Ass’n, 378 F. Supp. 3d 857            into any number of private associations free from government
(C.D. Cal. 2019); Crockett v. NEA-Alaska, 367 F. Supp. 3d          retaliation.” (citing Heffernan v. City of Paterson, N.J., 136
996, 1009 (D. Alaska 2019) (“Despite the dicta set forth in        S. Ct. 112, 1416 (2016)); see also O.R.C. § 4117.03(A)(5).
Janus that enticed Plaintiff McCollum to bring such a First        And the Union must fairly represent even the interests of those
Amendment challenge, binding Supreme Court precedent               bargaining unit members who are not also Union members,
flatly rejects her position.”); Akers v. Md. State Edu. Ass’n,     such as Plaintiff. O.R.C. § 4117.11(B)(6).
376 F. Supp. 3d 563, 573 (D. Md. 2019) (“Plaintiffs have
agreed with Defendants that this claim is foreclosed by            All of these aspects of Ohio’s exclusive representation
Supreme Court precedent....”).                                     scheme demonstrate that it is narrowly tailored to achieve
                                                                   the compelling State interest while protecting bargaining
At the time of this writing, it appears that every court to have   unit members’ constitutional rights from undue infringement.
considered the issue has found that Knight precludes claims        Opening the system up to multiple unions (or permitting
that exclusive representation in the public sector, alone,         non-Union members to negotiate on their own behalf)
amounts to unconstitutional compelled speech or compelled          would impair the State’s compelling interest, see Millstone
association.                                                       Decl. ¶¶ 12, 15–16, ECF No. 28-1; Buettner Decl. ¶¶
                                                                   13–14, ECF No. 28-2; Grodin Decl. ¶¶ 4–5, 11–13, 15,
                                                                   ECF No. 28-3, and leaving non-Union members’ interests
   D. Ohio has a Compelling Interest in Preserving Labor           entirely unrepresented during bargaining would raise its own
   Peace, and its Exclusive Representation Scheme is               constitutional concerns. Ohio’s system is sufficiently tailored,
   Narrowly Tailored to Achieve that Interest                      and Plaintiff’s discontent with the legislature’s word choice
In any event, even if Plaintiff’s First Amendment claims are       in using “exclusive representative” instead of a phrase such
not precluded by Supreme Court precedent, they would fail.         as “exclusive bargaining partner” does not render the scheme
                                                                   unconstitutional as violative of her First Amendment speech
Defendants have submitted ample evidence of Ohio’s history         and association rights.
of labor strife and how the system of exclusive representation
has resulted in labor peace. Millstone Decl., ECF No. 28-1;        Indeed, to the extent Knight does not foreclose Plaintiff’s
Buettner Decl., ECF No. 28-2; Grodin Decl., ECF No.                claims, Janus strongly suggests that exclusive representation,
28-3. Plaintiff has failed to rebut that evidence. Defendants’     alone, is narrowly tailored to achieve the compelling State
evidence shows that Ohio has a compelling interest in              interest of labor peace. See Janus, 138 S. Ct. at 2465–66
preserving labor peace and that exclusive representation is        (assuming labor peace is a compelling state interest and
essential to facilitate that interest.                             finding that, because exclusive representation and agency fees



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             6
          Case
Jade Thompson,    1:18-cv-01119-RB-LF
               Plaintiff,                        Documentet 59-1
                          v. Marietta Education Association,           Filed
                                                             al.,..., Slip    12/02/19
                                                                           Copy (2019)                   Page 8 of 8


are not inextricably linked, the agency fees are not sufficiently
tailored to achieve that state interest but suggesting that
exclusive representation, itself, is sufficiently tailored); see                             IV. CONCLUSION
also id. at 2478 (“It is also not disputed that the State may
require that a union serve as exclusive bargaining agent for its         *9 In conclusion, the Court’s prior Opinion and Order fully
employees—itself a significant impingement on associational             explains why Supreme Court precedent precludes Plaintiff’s
freedoms that would not be tolerated in other contexts.                 claims. The fact that exclusive representation “would not be
We simply draw the line at allowing the government to                   tolerated in other contexts,” Janus, 138 S. Ct. at 2478, is
go further still and require all employees to support the               irrelevant because the Supreme Court has stated that it is
union irrespective of whether they share its views.”); id. at           tolerated in this context. In fact, although Plaintiff repeats
2466 (discussing federal law, the Postal Service, and state             that phrase as her mantra throughout her briefing, the full
law permitting the appointment of exclusive representatives             statement by the Supreme Court is, “It is also not disputed
without any hint of disapproval of the same); id. at 2469               that the State may require that a union serve as exclusive
(implying that the duty of fair representation ameliorates              bargaining agent for its employees—itself a significant
any infringement on First Amendment rights caused by                    impingement on associational freedoms that would not be
appointment of exclusive representative); id. at 2485 n. 27             tolerated in other contexts.” Id. (emphasis added). Whatever
(“States can keep their labor-relations systems exactly as they         impingement on Plaintiff’s First Amendment rights is caused
are—only they cannot force nonmembers to subsidize public-              by the exclusive representation scheme, the Supreme Court
sector unions. In this way, these States can follow the model           has found that the impingement passes constitutional muster.
of the federal government and 28 other States.”).                       Unless and until the Supreme Court overrules binding
                                                                        precedent, her claims are precluded by law. Therefore,
Thus, this Court agrees with the Ninth Circuit that “Janus did          Plaintiff’s motion for summary judgment, ECF No. 58, is
not revisit the longstanding conclusion that labor peace is ‘a          DENIED, and Defendants’ motions for summary judgment,
compelling state interest,’ and the Court has long recognized           ECF Nos. 56 & 57, are GRANTED. The Clerk shall enter
that exclusive representation is necessary to facilitate labor          final judgment for Defendants and terminate the case.
peace; without it, employers might face ‘inter-union rivalries’
fostering ‘dissention within the work force,’ ‘conflicting              IT IS SO ORDERED.
demands from different unions,’ and confusion from multiple
agreements or employment conditions.” Mentele, 916 F.3d at
                                                                        All Citations
790 (quoting Janus, 138 S. Ct. at 2465). Plaintiff’s claims
would thus fail even if they were not precluded by binding              Slip Copy, 2019 WL 6336825
Supreme Court precedent.

End of Document                                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  7
